sin aug date department of the treasury internal_revenue_service washington d c contact person d number telephone number ope 0-t dear sir or madame this responds to your request_for_ruling dated date as supplemented by information submitted in your letter of date you ask us to consider whether the operation of an assisted living facility under the circumstances described below will affect your exempt status or result in the imposition of the taxes on income derived from unrelated business activities you were incorporated in and from the date of incorporation until you operated as part of a group exemption issued to your parent in you applied and were recognized independently as an organization described in sec_501 of the internal_revenue_code you are also classified as an organization described in sec_509 of the code your purpose as stated in your articles of incorporation is to operate a home for the aged sick and destitute to assist in improving moral and social conditions of its beneficiaries and to provide relief of distressed beneficiaries visitation of sick and burial of the dead and such other benevolent and worthy purposes as may be necessary in connection with this purpose care nursing facility this facility has been a certified medicaid participant and has been operating at or near capacity for the last five years presently your only activity consists of the operation of a licensed seventy-five bed intermediate you now propose to expand your activities to provide services to the aged you intend to operate an assisted living facility able to accommodate sixty one residents the facility will be comprised of one- bedroom apartments and two-bedroom apartments in addition you will provide units specially designed to house up to fifteen tenants afflicted with alzheimer’s disease there will be space for adult day care for up to thirty participants and a chapel which will be accessible by both the assisted living facility and your nursing facility residents your operations will conform to rules promulgated by your state's department of health these rules define the aged as persons over years and define the physical conditions that must be met by prospective residents seeking admission to your facility your facility will be built and operated so as to address the special needs of persons meeting the state guidelines the rates you will charge will vary according to the type of service or accommodation provided but will be affordable to a significant segment of the elderly population of the area where you are located you indicate residents will be expected to demonstrate their ability to pay your customary charges but it is your policy not to evict a resident who subsequently becomes unable to pay your charges the facility will be built adjacent to the facility you presently operate on property you own the health education and housing facility board_of the county where you are located will construct the facility using dollar_figure million of the proceeds of bonds it will issue you will provide an additional dollar_figure million of funding to cover the total dollar_figure million cost of the facility the county agency will retain ownership of the al in re facility and will lease it to you under terms that will enable the amortization of the indebtedness your agreement with the issuer provides you the opportunity to purchase the facility for a nominal sum as soon as the indebtedness is retired sec_501 a of the internal_revenue_code provides for the exemption fram income_tax for organizations described in c sec_501 of the code describes in pertinent part organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged revrul_72_124 1972_1_cb_145 recognizes the elderly as a charitable_class and an organization which meets the needs of the elderly for housing health care and financial security is engaged in charitable activities revrul_79_18 1979_1_cb_194 concluded that an organization formed to meet the housing needs of the elderly by building and operating an apartment rental complex qualified for exemption as a charitable_organization the organization provided a facility specially designed to meet the various special needs of the elderly and 24-hour staffing and assistance sec_509 of the code excepts from the definition of private_foundation an organization which normally receives more than one-third of its annual support from any combination of gifts grants contributions or membership fees and gross_receipts from the conduct of activities not unrelated to its exempt purposes from persons who are not disqualified persons sec_512 of the code provides the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business as defined in sec_513 of the code less the deductions allowed for expenses directly connected with such trade_or_business sec_513 defines unrelated_trade_or_business as any trade of business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable or other purpose constituting its basis for exemption under c sec_514 of the code provides for the inclusion in the computation of unrelated_business_taxable_income income derived from property subject_to acquisition_indebtedness sec_514 however provides that acquisition_indebtedness does not include indebtedness the incurrence of which is inherent in the performance or exercise of the purpose or function constituting the basis of an organization's exemption sec_1_514_b_-1 of the regulations provides that to the extent the use of any property is substantially related to the exercise or performance by an organization of its charitable purpose such property shail not be treated as debt-financed_property the above cited revenue rulings make it clear that the elderly constitute a charitable_class of persons because of the nature of afflictions commonly found in that group such as mobility problems health problems and financial insecurity an organization which is operated to alleviate those afflictions is therefore deemed charitable and may be recognized exempt if it otherwise operates in conformity with sec_501 of the code your facility will be specially constructed to accommodate those with special physical needs and will be staffed continuously you will offer a variety of services to residents according to their special needs and the presence of your skilled nursing facility will serve to alleviate the medical needs of residents in such need your fees are fixed so as to be accessible to a significant inre segment of the population in your area and your commitment to continue to care for those who become unable to pay will provide financial security you expect the fees you charge to equal or exceed the expenses of operating the facility and will be your principle means of support although you will derive income from property subject_to indebtedness it is clear the type of services you will render through this property furthers you stated purpose to provide relief to the distressed this brings you within the exception contemplated in the above cited regulation and means your proposed property is deemed not to be debt-financed for purposes of computing unrelated_business_taxable_income based on the above we hold your tax exempt status will not be adversely affected by the operation of the assisted living facility described the fees you receive from the operation of the assisted living facility will be derived from activity related to the accomplishment of your charitable objectives and are not included in the computation of unrelated_business_taxable_income and will not affect your qualification as an organization described in sec_509 of the code and bond proceeds expended for the construction of your assisted living facility are inherent to the fulfillment of your exempt purposes and are not considered acquisition_indebtedness and will not cause fees you obtain from operation of this facility to be included in computation of unrelated_business_taxable_income because this letter could help resolve any questions about your tax status you should keep it with your permanent records this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to your key district_director this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely igned gerland a caner garland a carter chief exempt_organizations technical branch
